





41Exhibit 10.11


AMENDMENT NO. 1
TO THE AMENDED AND RESTATED STOCK PURCHASE AGREEMENT
among
PARTNER REINSURANCE COMPANY OF THE U.S., CERITY GROUP, INC.
and
EMPLOYERS HOLDINGS, INC.




THIS AMENDMENT NO. 1 by and between Partner Reinsurance Company of the U.S., a
New York corporation, Cerity Group, Inc., a Nevada corporation, and, Employers
Holdings, Inc., a Nevada corporation (the "Parties" and individually a "Party")
is made as of September 24, 2018 (the "Amendment").


WIT NESSETH:
WHEREAS, Partner Reinsurance Company of the U.S., a New York corporation (the
"Seller"), Cerity Group, Inc., a Nevada corporation (the "Purchaser"), and,
solely for purposes of Section 11.20 of the Agreement, Employers Holdings, Inc.,
a Nevada corporation (the "Guarantor") entered into an Amended and Restated
Stock Purchase Agreement dated as of May 23, 2018 with respect to the sale and
purchase of 100% of the issued and outstanding capital stock of PartnerRe
Insurance Company of New York, a New York corporation (the "Company") (the
"Agreement"); and
WHEREAS, defined terms used and not defined herein have the meaning ascribed
thereto in Exhibit A to the Agreement; and
WHEREAS, the Parties desire to amend the Termination provisions set forth in
Section 10.1 of the Agreement as set forth below.
NOW THEREFORE, in consideration of the premises set forth above, and subject to
the terms and conditions stated herein, the Parties hereto, intending to be
legally bound, agree as follows:


1. Section 10.1 of the Agreement is hereby deleted and replaced in its entirety
to read as follows:
Section 10.1 Termination. This Agreement may be terminated, and the transactions
contemplated hereby abandoned, prior to Closing:




(a) by the mutual written consent of the Purchaser and the





--------------------------------------------------------------------------------







AMENDMENT NO. 1
TO THE AMENDED AND RESTATED STOCK PURCHASE AGREEMENT


(b)by the Purchaser if there has been a misrepresentation on the part of the
Seller in any representation or warranty contained herein, or if there has been
any failure on the part of the Seller to comply with or perform any of its
agreements, covenants or obligations hereunder, which would reasonably be
expected to result in a failure of the closing conditions contained in Article
VI that either cannot be cured or shall not have been cured within fifteen (15)
days after written notice thereof to the Seller;


(c)by the Seller if there has been a misrepresentation on the part of the
Purchaser in any representation or warranty contained herein, or if there has
been any failure on the part of the Purchaser to comply with or perform any of
its agreements, covenants or obligations hereunder, which would reasonably be
expected to result in a failure of the closing conditions contained in Sections
7.1 or 7.2 that either cannot be cured or shall not have been cured within
fifteen (15) days after written notice thereof to the Purchaser;


(d)by the Seller or the Purchaser if the New York Department shall have
disapproved the Purchaser's acquisition of the Shares;


(e)at the election of the Purchaser or the Seller on or after November 1, 2018,
if the Closing shall not have occurred on or prior to such date, unless such
date is extended by the mutual written consent of the Parties hereto; provided,
however, that the right to terminate this Agreement pursuant to this paragraph
(e) shall not be available to a Party whose failure or whose Affiliates' failure
to perform or observe in any material respect any of its obligations under this
Agreement shall either have been the principal cause of or directly resulted in
the failure to consummate the Closing on or before such date; or


(f)by the Purchaser if there has been a Material Adverse Effect on or after the
date of this Agreement.


2.
This Amendment shall be enforced by and construed in accordance with the laws of
the State ofNew York, as set forth in Section 11.8 of the Agreement.



3.
This Amendment may be executed in counterparts, each of which shall be deemed an
original for all purposes and all of which shall be deemed, collectively, one
and the same agreement. Execution of a counterpart hereof in facsimile or
electronic fo1m will be deemed to be the execution of an original counterpart
hereof. This Amendment shall become effective when executed and delivered by the
Parties hereto.
















--------------------------------------------------------------------------------







AMENDMENT NO. 1
TO THE AMENDED AND RESTATED STOCK PURCHASE AGREEMENT




4.
Except as modified by this Amendment, the Agreement is hereby confirmed in all
respects.





IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first above written.




SELLER:
 
 
 
 
PARTNER REINSURE COMPANY OF THE U.S.
 
 
 
 
 
BY:
 
/s/ Anthony F. Albano
 
 
 
 
Name: Anthony F. Albano
 
 
Title: VP, CFO
 
 



PURCHASER:
CERITY GROUP, INC.
 
 
 
 
 
BY:
 
/s/ Tracey L. Berg
 
 
Name: Tracey L. Berg
 
 
Title: President
 
 



Solely for purposes of Section 11.20 of the Agreement,


GUARANTOR:
EMPLOYERS HOLDINGS, INC.
 
 
 
 
 
BY:
 
/s/ Michael Paquette
 
 
Name: Michael Paquette
 
 
Title: EVP & CFO
 
 






